       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 1 of 15                     FILED
                                                                                  2019 Jul-02 PM 02:31
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION

ELIZABETH MORGAN TODD,                    )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )
                                                 CIVIL ACTION NUMBER:
                                          )
PFIZER, INC., a corporation;              )
                                                      1:18-cv-01513-LSC
FICTITIOUS DEFENDANTS A–Z,                )
whose names are Unknown to the            )
Plaintiff at this time and whose          )
involvement are detailed herein,          )
                                          )
       Defendants.                        )

   DEFENDANT PFIZER INC.’S MOTION TO DISMISS PLAINTIFF’S
  FIRST AMENDED COMPLAINT AND MEMORANDUM IN SUPPORT

      Defendant Pfizer Inc. moves to dismiss Plaintiff’s First Amended Complaint

(FAC) for failure to state a claim upon which relief can be granted. As explained

below, the FAC cures none of the pleading deficiencies that this Court identified in

dismissing the original Complaint. See Doc. 17. Accordingly, this Court should

dismiss the FAC with prejudice.

                                  BACKGROUND

      Plaintiff Elizabeth Morgan Todd alleges that she was prescribed Lyrica to

treat her fibromyalgia “in or around August 2008.” Doc. 18, ¶¶ 13, 76. She alleges

that she used Lyrica “for years” and “suffered severe adverse reaction[s],” including

“permanent memory loss” and “cognitive decline.” Doc. 18, ¶ 22. On September

                                         1
         Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 2 of 15




17, 2018, more than a decade after she was allegedly first prescribed Lyrica, Plaintiff

filed her original Complaint, asserting claims for (1) negligence; (2) violations of

the Alabama Extended Manufacturers’ Liability Doctrine (AEMLD); (3) breach of

express warranty; (4) breach of implied warranties; (5) fraudulent misrepresentation;

(6) fraudulent concealment; (7) negligent misrepresentation; (8) fraud and deceit; (9)

violation of consumer protection laws; (10) negligence – failure to warn; and (11)

negligence – negligent design.

       On May 29, 2019, this Court dismissed Plaintiff’s warnings- and design-based

claims as preempted by federal law. Doc. 17, at 5−8. And the remainder of her

claims, this Court found, failed to meet the basic pleading requirements. Id. at 8−10.

The Court thus dismissed all of Plaintiff’s claims while permitting Plaintiff to re-

plead her claims. Id. at 10−11.

       Plaintiff’s FAC fares no better than her first pleading. It cures none of the

problems that led to the dismissal of the original Complaint. The FAC still does not

plausibly allege that Pfizer had “newly acquired information” after FDA approval

and before Plaintiff’s alleged injury that would have allowed it to use FDA’s

“Changes Being Effected” (CBE) regulation to change the label.1 Nor does (or can)



1
  As this Court has explained, “ʻa manufacturer may [generally] only change a drug label after the
FDA approves a supplemental application,’ . . . manufacturers of name brand drugs may in certain
instances make unilateral changes to the label of its drug under the [CBE] regulation” if there is
“newly acquired information.” Doc. 17, at 5–6 (quoting Wyeth v. Levine, 555 U.S. 555, 568
(2009); 21 C.F.R. § 314.70(c)(6)(iii)(A)); see also, e.g., McGee v. Boehringer Ingelheim Pharms.,

                                                2
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 3 of 15




the FAC plausibly allege a non-preempted design-defect claim. And Plaintiff’s

fraud, warranty, and consumer protection claims remain as conclusory now as they

were in the original and deficient Complaint.

      Accordingly, this Court should dismiss the FAC with prejudice in its entirety.

                                LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). To be plausible on its face, the complaint must “contain[]

sufficient facts to support a reasonable inference that the defendant is liable for the

misconduct alleged.” Gates v. Khokhar, 884 F.3d 1290, 1296 (11th Cir. 2018).

Plausibility requires allegations showing more than a “sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. “This necessarily requires

that a plaintiff include factual allegations for each essential element of his or her

claim.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1254 (11th Cir. 2012).

“ʻThreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,’ and ‘unadorned, the-defendant-unlawfully-harmed-me




Inc., No. 4:16-CV-2082-KOB, 2018 WL 1399237, at *3 (N.D. Ala. Mar. 20, 2018); In re Celexa
& Lexapro Mktg. & Sales Practices Litig., 779 F.3d 34, 41–42 (1st Cir. 2015).

                                            3
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 4 of 15




accusation[s],’ cannot withstand a motion to dismiss.” Odion v. Google Inc., 628 F.

App’x 635, 637 (11th Cir. 2015) (quoting Iqbal, 556 U.S. at 678).

                                    ARGUMENT

I.    Federal law preempts Plaintiff’s AEMLD, negligent failure-to-warn and
      design-defect claims.

      This Court held that Plaintiff’s negligent failure-to-warn, AEMLD, and

design-defect claims, as pled in the initial Complaint, are preempted by federal law.

Doc. 17, at 5−8. Those claims should again be dismissed because the FAC fails to

cure the deficiencies that this Court specifically identified.

      A.     Federal law preempts Plaintiff’s failure-to-warn claims.

      Plaintiff’s FAC still does not plausibly allege a failure-to-warn claim that

survives preemption. In dismissing Plaintiff’s original failure-to-warn claims, this

Court explained that the Complaint “d[id] not contain sufficient factual allegations

to plausibly indicate that newly acquired information became available to Pfizer

such that Pfizer could or should have changed their warning label through the CBE

process.” Doc. 17, at 6 (emphasis added). That is still the case.

      In the original Complaint, Plaintiff referenced two unnamed and uncited

studies that “Defendant was/is aware or should have been aware of.” Doc. 1, ¶ 35.

The FAC still does not allege when any studies were conducted or whether the

results were available before Plaintiff’s alleged injury. In her FAC, Plaintiff only

adds that these “studies came to Pfizer after its initial application and FDA approval

                                           4
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 5 of 15




constituting newly acquired information.”        Doc. 18, ¶ 36.      This conclusory

allegation—unsupported by any facts—does not save Plaintiff’s claims.              See

McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018) (holding that “legal

conclusions ‘must be supported by factual allegations’” and emphasizing that

“conclusory allegations” are “disentitle[d ] to the presumption of truth” (quoting

Iqbal, 556 U.S. at 679, 681)). After all, a “naked assertion[]” is not the same as a

plausible allegation.   See Carruth v. Bentley, 7:17-CV-1445-LSC, 2018 WL

1993257, at *14 (N.D. Ala. Apr. 27, 2018) (Coogler, J.).

      But even crediting that allegation would not save Plaintiff’s claim. As

explained above, the FAC still does not allege when these studies were conducted,

when their results became available, the timing of these studies in relation to

Plaintiff’s prescription of Lyrica, or whether these studies occurred before her

alleged injury. As a result, Plaintiff has not plausibly alleged “newly-available data

that [Pfizer] had or should have had after [Lyrica’s] approval and before [Plaintiff’s]

injury.” McGee v. Boehringer Ingelheim Pharms., Inc., No. 4:16-CV-2082-KOB,

2018 WL 1399237, at *4–5 (N.D. Ala. Mar. 20, 2018) (emphasis added) (holding

that plaintiff failed to state a plausible failure-to-warn claim where “the complaint




                                          5
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 6 of 15




ma[de] no allegations about the data as it existed during the relevant time period

before he had [the injury]”).2

       Indeed, nearly all of Plaintiff’s new allegations are not “facts” at all. They are

legal assertions intended to mirror the elements of a non-preempted claim. For

example, Plaintiff says that “[t]he CBE process was available to Defendant” and

“Defendant could have made unilateral changes to the label but negligently and

fraudulently failed to do so.” Doc. 18, ¶ 6; see also, e.g., ¶¶ 29, 45 49, 54 (alleging

without factual support that Pfizer could have used the CBE regulation). As

described above, no facts in the FAC support those naked assertions. Instead,

Plaintiff tries to avoid preemption simply by alleging the elements of what would be

a non-preempted failure-to-warn claim. But Rule 8 requires a plaintiff to plead facts,

not to parrot a claim’s legal elements. See McCullough, 907 F.3d at 1333 (“A

plaintiff must plead more than . . . ‘a formulaic recitation of the elements of a cause

of action.’” (quoting Twombly, 550 U.S. at 555)).

       Nor do Plaintiff’s sole new factual “allegations” discussing the contents of a

“study abstract” involving gabapentin, a different medicine, make any difference.

Doc. 18, ¶ 10. To invoke the CBE process as a method to avoid preemption, Plaintiff


2
  See also, e.g., Maze v. Bayer Healthcare Pharms. Inc., No. 4:18-CV-21-TAV-CHS, 2019 WL
1062387, at *3 (E.D. Tenn. Mar. 6, 2019) (granting motion to dismiss where “complaint cannot
plausibly be read to contain any ‘newly acquired information’ . . . on the basis of which Bayer
could have changed the Yaz label using the CBE process, at sometime between 2012 [the date of
approval] and [plaintiff’s] stroke in 2015”).

                                              6
       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 7 of 15




must point to newly acquired information that is about the medicine at issue. See

Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1673 (2019) (explaining

that the CBE regulation allows unilateral changes if “there is ‘newly acquired

information’ about the ‘evidence of a causal association’ between the drug and a risk

of harm” (emphasis added)); see also 21 C.F.R. § 314.70(c)(6)(iii)(A). Information

about a different medicine (gabapentin) is irrelevant to whether Pfizer had newly

acquired information about Lyrica, the product at issue here. See, e.g., Utts v.

Bristol-Myers Squibb Co., 251 F. Supp. 3d 644, 664–65 (S.D.N.Y. 2017) (explaining

that studies about one medicine did not constitute newly acquired information about

a different medicine).

      Plaintiff thus still has not plausibly alleged a non-preempted failure-to-warn

claim. The Court should dismiss her warnings-based claims with prejudice.

      B.     Federal law preempts any design-defect claim.

      As this Court recognized, Alabama does not recognize design-defect claims

for prescription medicines separate from a failure-to-warn claim. Doc. 17, at 8.

Because federal law preempts Plaintiff’s failure-to-warn claim, supra at 4–7, any

design-based claim likewise fails.       But even if design-defect claims were

independent claims under Alabama law, federal law—and FDA’s approval of

Lyrica’s design—still would preempt Plaintiff’s design-based claims here. Cf. Doc.

17.


                                         7
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 8 of 15




       The FDA has stringent regulations governing a medicine’s design. See, e.g.,

 Bruesewitz v. Wyeth Inc., 561 F.3d 233, 246 n.8 (3d Cir. 2009) (noting “FDA’s far-

 more extensive control and oversight of the approval of a drug’s design and

 alteration” than its labeling), aff’d, 562 U.S. 223 (2011). Most notably here, a

 manufacturer can never make major changes to a medicine’s design unilaterally.

 See, e.g., Mut. Pharm. Co. v. Bartlett, 570 U.S. 472, 477 (2013); Barcal v. EMD

 Serono, Inc., No. 5:14-cv-01709, 2016 WL 1086028, at *4 (N.D. Ala. Mar. 21,

 2016) (observing that, as distinguished from FDA’s labeling regulations, “[n]o . . .

 process exists for [unilateral] changes” to a medicine’s design). Instead, “were [a

 pharmaceutical manufacturer] to change the composition of its [medicine], the

 altered chemical would be a new [medicine] that would require its own NDA to be

 marketed in interstate commerce.” Bartlett, 570 U.S. at 484; see also, e.g., Yates

 v. Ortho-McNeil-Janssen Pharms., Inc., 808 F.3d 281, 298–99 (6th Cir. 2015); Utts

 v. Bristol-Myers Squibb Co., 226 F. Supp. 3d 166, 185–86 (S.D.N.Y. 2016).

      In Bartlett, the Supreme Court dealt specifically with the preemption of state-

law, “post-approval” design-defect claims. The Court emphasized that “[o]nce a

drug—whether generic or brand-name—is approved, the manufacturer is prohibited

from making any major changes to the ‘qualitative or quantitative formulation of the

drug product . . . or in the specifications provided in the approved application.’” 570

U.S. at 477 (quoting 21 C.F.R. § 314.70(b)(2)(i)). That rule applies here. Once FDA


                                          8
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 9 of 15




approved Lyrica, Pfizer was “prohibited from making” any major change to its

design. Accordingly, a design-defect claim is preempted under Bartlett.

      The Sixth Circuit in Yates found that federal law preempted design-defect

claims against a brand-name medicine manufacturer. 808 F.3d at 298–300. There,

the plaintiff claimed that the manufacturer should have designed its birth-control

patch with .6 mg rather than .75 mg of estrogen. Id. at 298. As to the plaintiff’s

claim that the manufacturer should have reduced the dosage after FDA had approved

the .75 mg patch, the Sixth Circuit held that federal law “clearly preempted” that

claim. Id. This was so because, as the Supreme Court observed in Bartlett, “FDA

regulations provide that once a drug, whether generic or brand-name, is approved,

the manufacturer is prohibited from making any major changes to the ‘qualitative or

quantitative formulation of the drug product, including inactive ingredients, or in the

specifications provided in the approved application.’”       Id. (quoting 21 C.F.R.

§ 314.70(b)(2)(i)). “Based on the plain meaning of the regulation,” the court wrote,

the manufacturer “could not have altered the dosage of estrogen in [the patch]

without submission to the FDA and the agency’s ‘approval prior to distribution of

the product made using the change.’” Id. (quoting 21 C.F.R. § 314.70(b)(2)(i)

(emphasis in Yates)). The court found it “clear” that “changing the dosage level of

the active ingredient [in the patch] constitute[d] a ‘major change,’ such that prior

FDA approval is necessary.” Id. “Quite simply,” the Sixth Circuit concluded,


                                          9
        Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 10 of 15




“federal law prohibited defendants from decreasing the dosage of estrogen post-

approval.” Id. at 298–99.

       Similarly, the Utts court held that federal law preempted the plaintiffs’ post-

approval design-defect claims. 226 F. Supp. 3d at 185–86. Echoing Bartlett and

Yates, the court held that federal law preempted any claim that the manufacturers

should have changed Eliquis’ agency-approved design because under 21 C.F.R.

§ 314.70(b)(2)(i), “[t]he defendants had no ability to alter [the medicine’s]

composition without prior approval of the FDA.”3 Id. at 186.

       Federal regulations prohibited Pfizer from altering Lyrica’s design after FDA

approval.4 And because Pfizer could not make a major change to Lyrica’s design

after FDA approved it, any design-defect claim would be preempted.




3
  See also, e.g., Aston v. Johnson & Johnson, 248 F. Supp. 3d 43, 54 (D.D.C. 2017) (federal law
preempted claim that manufacturer “should have used ‘other designs’” after FDA approval); Brazil
v. Janssen Research & Dev. LLC, 196 F. Supp. 3d 1351, 1363 (N.D. Ga. 2016) (“[a]ny claim . . .
that [the manufacturer] should change the formulation of [the medicine] is preempted”); Barcal,
2016 WL 1086028, at *3–5 (federal law preempted any claim that “would essentially require [the
manufacturer] to redesign” an FDA-approved medicine); Booker v. Johnson & Johnson, 54 F.
Supp. 3d 868, 873–75 (N.D. Ohio 2014) (“There is no dispute the [product] was approved by the
FDA. . . . Therefore, it was impossible for the [manufacturers] to comply with both [their] state-
law duty to alter the composition of the drug, and [their] federal-law duty not to alter an FDA-
approved design.”).
4
 Although Plaintiff has not clearly alleged the basis for her design-defect claim, a claim that Pfizer
should have designed Lyrica differently before seeking FDA approval is likewise preempted. See,
e.g., Yates, 808 F.3d at 298–99; Gustavsen v. Alcon Labs., Inc., 272 F. Supp. 3d 241, 255 (D. Mass.
2017); Utts, 226 F. Supp. 3d at 185–86; Chambers v. Boehringer Ingelheim Pharms., Inc., No.
4:15-cv-00068, 2018 WL 849081, at *12–13 (M.D. Ga. Jan. 2, 2018); Brazil, 196 F. Supp. 3d at
1364; Fleming v. Janssen Pharms., Inc., 186 F. Supp. 3d 826, 832–33 (W.D. Tenn. 2016). But see
Guidry v. Janssen Pharms., Inc., 206 F. Supp. 3d 1187 (E.D. La. 2016).

                                                 10
       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 11 of 15




      Accordingly, the Court should dismiss Plaintiff’s design-defect claim with

prejudice.

II.   Plaintiff’s other claims remain inadequately pleaded.

      The Court should dismiss Plaintiff’s remaining claims under Rules 12(b)(6)

and 9(b) of the Federal Rules of Civil Procedure.

      A.     Plaintiff’s fraud-based claims (Counts 5–8) should be dismissed
             because Plaintiff has not pleaded these claims with particularity.

      Plaintiff still has not met the particularity requirement of Rule 9 of the Federal

Rules of Civil Procedure. See Fed. R. Civ. P. 9(b) (providing that a plaintiff alleging

fraud “must state with particularity the circumstances constituting fraud”).

      As this Court recognized, the “heightened pleading standard” that applies to

fraud claims “requires the plaintiff ‘to plead the who, what, when, where, and how

of the allegedly false statements and then allege generally that those statements were

made with the requisite intent.’” Doc. 17, at 9 (quoting Mizzaro v. Home Depot,

Inc., 544 F.3d 1230, 1237 (11th Cir. 2008)); accord Feldman v. Am. Dawn, Inc., 849

F.3d 1333, 1340 (11th Cir. 2017).

      This Court previously dismissed Plaintiff’s fraud claims because they did not

“provide sufficient factual allegations regarding the alleged misrepresentations,

including but not limited to facts regarding the substance of the actual alleged

misrepresentations or omissions and the time or place of these misrepresentations.”

Doc. 17, at 9. Plaintiff’s FAC fundamentally fails to include any of the facts that

                                          11
       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 12 of 15




this Court found missing in her original Complaint. See generally Doc. 18. She still

has not identified any specific representation, the substance of what was stated, who

said or concealed it, when and where a representation (or omission) was made, or

how any representation or omission was misleading. See Am. Dental Ass’n v. Cigna

Corp., 605 F.3d 1283, 1291−93 (11th Cir. 2010).

      Because Plaintiff has not cured the pleading deficiencies that this Court

identified and for the reasons Pfizer has explained, (Doc. 10, at 9−11), this Court

should dismiss Plaintiff’s fraud-based claims with prejudice.

      B.     Plaintiff’s breach of warranty claims (Counts 3, 4) remain
             inadequately pleaded.

      Because Plaintiff still has not plausibly alleged warranty claims against Pfizer,

the Court should dismiss both of those claims. As this Court previously explained,

“Todd’s factual allegations fail to provide information regarding the scope of the

warranties alleged to have been made by Pfizer.” Doc. 17, at 10. The FAC has not

changed that failure. With respect to Plaintiff’s express warranty claim, she has not

alleged any facts suggesting the scope of any warranty that Pfizer allegedly made.

See id. And as in her original Complaint, Plaintiff has not alleged any facts

suggesting that Pfizer has ever communicated with or made any direct statements to

her. See Emody v. Medtronic, Inc., 238 F. Supp. 2d 1291, 1296 (N.D. Ala. 2003);

see also Doc. 10, at 11–13.



                                         12
       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 13 of 15




      As for her implied warranty claim, Plaintiff has not included any additional

factual allegations to describe the scope of any implied warranty about Lyrica. And

no such implied-warranty claim is even viable under Alabama law in the context of

prescription medications. See, e.g., Houston v. Bayer Healthcare Pharms., Inc., 16

F. Supp. 3d 1341, 1347 (N.D. Ala. 2014) (dismissing implied-warranty claims);

Barnhill v. Teva Pharms. USA, Inc., 819 F. Supp. 2d 1254, 1263–64 (S.D. Ala.

2011); Bodie v. Purdue Pharma Co., 236 F. App’x 511, 522–24 (11th Cir. 2007);

Doc. 10, at 13–15.

      Because Plaintiff’s “factual allegations [still] fail to provide information

regarding the scope of the warranties alleged to have been made by Pfizer,” (Doc.

17, at 10), this Court should dismiss these claims with prejudice.

      C.     Plaintiff still has not identified any legal basis for her consumer
             protection claim (Count 9).

      Nor has Plaintiff “further allege[d]”—as this Court required—“the legal basis

for [her] consumer protection claims.” Doc. 17, at 10. Plaintiff still has not alleged

any specific consumer protection law that Pfizer allegedly violated, nor does she

plead any facts to support this allegation. And because Plaintiff has provided no

“indication as to the legal basis for [her] consumer protection claims,” id., they

should be dismissed with prejudice.




                                         13
       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 14 of 15




                                 CONCLUSION

      The FAC does not cure the deficiencies identified in this Court’s recent

Opinion, (Doc. 17), and Plaintiff’s claims should be dismissed with prejudice.

                                Respectfully submitted,

                                /s/ Fred M. Haston III
                                Fred M. Haston, III (ASB-8858-A64F)
                                Stanley E. Blackmon (ASB-8802-T68N)
                                Kaylee M. Beauchamp (ASB-7488-I17U)
                                Bradley Arant Boult Cummings LLP
                                One Federal Place
                                1819 Fifth Avenue North
                                Birmingham, AL 35203-2119
                                Telephone: (205) 521-8000
                                Facsimile: (205) 521-8800
                                thaston@bradley.com
                                sblackmon@bradley.com
                                kbeauchamp@bradley.com

                                Counsel for Pfizer Inc.

OF COUNSEL

Fred M. Haston, III (ASB-8858-A64F)
Stanley E. Blackmon (ASB-8802-T68N)
Kaylee M. Beauchamp (ASB-7488-I17U)
Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2119
Telephone: (205) 521-8000
Facsimile: (205) 521-8800
thaston@bradley.com
sblackmon@bradley.com
kbeauchamp@bradley.com


                                        14
       Case 1:18-cv-01513-LSC Document 19 Filed 07/02/19 Page 15 of 15




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such

filing to all counsel of record.


                                   /s/ Fred M. Haston III
                                   OF COUNSEL




                                           15
